Citation Nr: 1443733	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-27 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a debt in the amount of $3,000 for the receipt of an advance payment of VA education benefits was properly created.  

2.  Entitlement to waiver of a debt in the amount of $3,000 for an advance payment of VA education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the Muskogee, Oklahoma Committee on Waivers and Compromises (Committee).

The Veteran testified at a Board hearing held at the San Diego, California Regional Office (RO) in June 2014.

The matter of entitlement to waiver of a debt in the amount of $3,000 for an advance payment of VA education benefits is addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  In October 2009, the Veteran requested an advance payment of VA education benefits; in response, he received a check in the amount of $3,000 as the advance payment.

2.  The advance payment in the amount of $3,000 was a debt to VA that had to be repaid; in accepting the advance payment, the Veteran certified that it was debt that had to be repaid.

3.  The creation of the debt in the amount of $3,000 did not arise through bad faith, fraud or misrepresentation on the part of the Veteran.




CONCLUSION OF LAW

The debt created by the advance payment of Chapter 33 education benefits in the amount of $3,000 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002 and Supp. 2013); 38 C.F.R. § 21.9695 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  The same is equally true of the inextricably intertwined matter of whether the debt was validly created.  In such cases, there is no application for benefits as such to trigger the VCAA.

Factual Background

The record shows that in July 2009, the Veteran applied for VA education benefits through Chapter 33, Title 38, U.S. Code.  He listed the Oregon Institute of Technology as his intended school, with an anticipated start date of September 2009.

In July 2009, VA informed the Veteran that his application for VA education benefits had been approved. 

In October 2009, the Veteran applied for an advance payment of VA education benefits.  Shortly after his application, he was issued a check in the amount of $3,000.  

Thereafter, VA learned that the Veteran had not in fact enrolled in any program of education.  Instead, it was the Veteran's son who had enrolled, and the Veteran had used the advance payment of $3,000 for his son's education expenses.  VA then sought to recoup the $3,000 advance payment from the Veteran.  

In June 2010, Veteran applied to transfer his VA education benefits to his son.  His application was approved, and his VA education benefits were transferred to his son, effective July 2009.  The record shows his son was enrolled in a program of education from September 2009 through at least April 2013.  In August 2013, the Veteran revoked the transfer of his education benefits, effective August 2013.

In March 2010, the matter of recoupment of the advance payment in the amount of $3,000 was referred to the Committee on Waivers and Compromises.  

In an April 2010 decision, the Committee on Waivers and Compromises determined that the Veteran acted in bad faith in obtaining the advance payment, because he had not applied for VA education benefits, and had not enrolled in a program of education for Fall 2009.

In statements on file, the Veteran contends that he used the advance payment for his son's college expenses, and was under the impression that this was permissible.  He notes that he asked someone at VA whether he could do this, and was told he could use the advance payment for that purpose.  He contends that he did not act in bad faith.

Analysis

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§ 1.911(c) (2013).  In this case, the Veteran has not disputed the amount of the $3,000 debt in question.  As to the issue of whether a debt in the amount of $3,000 for an advance payment of education benefits was properly created, as already noted, the Veteran's position is that he was unaware that the benefits had to be used for his own education benefits.
 
The Veteran applied for VA education benefits in July 2009, without any reference to his son.  In October 2009, he requested an advance payment of his Chapter 33 educational assistance benefits.  At that time, he had not requested a transfer of his VA education benefits to his son.  More importantly, and dispositive to this appeal, when applying for the advance payment, the Veteran was required to certify that he understood that the advance payment he was requesting would result in a duplicate payment that he would be responsible for repaying.  Based on his application, the Veteran was issued a check by the Department of Treasury in the amount of 
$ 3,000.  The Veteran does not dispute that he received and negotiated the check. 

As indicated above, the Veteran signed an understanding that he would be required to repay the advance payment.  At the time he applied for the education benefits, he was not permitted to use the payment for his son's education expenses, as he had not transferred his benefits.  He rectified this in June 2010, and the transfer of benefits to his son was made effective retroactive to July 2009.  Regardless, the debt was created not because the advance payment was used for the son's expenses instead of the Veteran's, but because the advance payment was itself a debt that was required to be repaid, as the recipient of the advance payment would otherwise have been paid the same education benefit twice.  Consequently, the debt in the amount of $3,000 was validly created.  The Board notes that as it was the Veteran who procured the advance payment at a time when he had not transferred his education benefits to his son, it is the Veteran who was responsible for repayment of the debt.

Therefore, the Board finds that the debt in the amount of $3,000 for an advance payment of Chapter 33 educational assistance benefits was properly created.  

The matter of whether the Veteran is entitled to waiver of the debt is addressed in the remand portion of this action.  The Board first finds, however, that there was no indication of fraud, misrepresentation or bad faith on the part of the Veteran in obtaining the advance payment.  It is clear that he honestly believed he could use the advance payment for his son's education expenses.  When he learned he first had to transfer his benefits to his son, he did so promptly.  The record reflects that the Veteran then maintained the transfer of benefits for four years, which likely represented the amount of time required for his son to complete his program of education.  Based on the above, the Board finds that the debt in the amount of $3,000 was not created through bad faith, fraud or misrepresentation, and that the Veteran consequently is not barred from seeking a waiver of the debt.


ORDER

A debt in the amount of $3,000 for an advance payment of Chapter 33 educational assistance benefits was properly created.


REMAND

The legal effect of a finding that a debt was not created in bad faith is limited to allowing the claimant to request an overpayment of the debt.  Consequently, although the Board finds that the Veteran did not act in bad faith, this does not resolve the matter of whether the Veteran must repay the debt.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In connection with his request for waiver of the debt, the Veteran submitted a February 2010 Financial Status Report.  Notably, the Committee on Waivers and Compromises did not consider the Financial Status Report, or otherwise address the factors relevant to determining whether a waiver of the debt is warranted, because the Committee determined that the Veteran had acted in bad faith in creating the debt. 

Given that the Board has determined that the Veteran did not act in bad faith, a determination must now be made concerning whether waiver of the debt is warranted.  To avoid prejudice to the Veteran, this determination should first be made by the Committee.  See Bernard v. Brown, 4 Vet. App.384 (1993).  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the debt in the amount of $3,000, including a current and complete Financial Status Report, providing all current income, expenses, and assets. 

2.  Thereafter, the Muskogee Committee on Waivers and Compromises should review the record and reconsider the Veteran's request for waiver pursuant to the principles of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file. 

3.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


